Citation Nr: 0418639	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  99-22 439	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased rating for chronic 
instability of the left ankle due to a ligament tear, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 (West 2002) for deep vein 
thrombosis.  

3.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to May 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of November 1997 and July 
1999 by the Cheyenne, Wyoming, Medical and Regional Office 
Center (M&ROC) of the Department of Veterans Affairs (VA).  

By the November 1997 rating decision, the M&ROC, in pertinent 
part, assigned an increased rating of 10 percent for service-
connected instability of the left ankle, effective September 
9, 1997, date of claim.  The veteran has appealed the amount 
of the increase awarded.  He testified before a Hearing 
Officer at the M&ROC in May 1998 in connection with his 
appeal as to that issue.  

By the July 1999 rating decision, the M&ROC, in pertinent 
part, denied the veteran's claims for compensation benefits 
for deep vein thrombosis pursuant to the provisions of 
38 U.S.C. § 1151, and for a TDIU.  

In April 2002 the Board denied entitlement to an increased 
evaluation for post-traumatic stress disorder and service 
connection for a left knee disorder to include as secondary 
to service-connected disability of the left ankle.

In February 2002 and October 2002, the Board undertook 
internal development of the evidentiary record pursuant to 
regulatory authority then in effect.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Additional evidence consisting of the report of a June 2002 
VA examination was obtained pursuant to the Board's efforts.  


While completion of the Board's evidentiary development was 
pending, the United States Court of Appeals for the Federal 
Circuit (CAFC), in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), invalidated portions of VA regulations that permitted 
the Board to decide appeals using evidence that had not 
previously been reviewed at the M&ROC, including that 
developed by the Board.  

Consequently, the Board remanded the case to the M&ROC in 
July 2003 for completion of the evidentiary development 
required and for review of the appeal in light of all 
evidence of record.  

In February 2004 the M&ROC continued its prior denial as to 
all clams currently at issue and subjects of the current 
appeal, and the case has been returned to the Board for 
further review on appeal.  

The issues of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for deep vein 
thrombosis and a TDIU are REMANDED to the M&ROC via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
manifested for the most part by mild osteoarthritis, some 
limitation of flexion and dorsiflexion, minimal if any 
instability and subjective complaints of pain.  

2.  The veteran's service-connected left ankle disability is 
productive of not more than moderate limitation of motion or 
by objective evidence of additional functional impairment due 
to pain or other pathology.  




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
instability of the left ankle are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5271(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claims were received 
before November 9, 2000, the effective date of the new law, 
it appears that the VCAA is applicable since the claims have 
not been finally adjudicated.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  


Duty to Notify

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the November 1997 rating decision, the 
March 1998 Statement of the Case, and the May 1999, December 
1999, February 2001 and February 2004 Supplemental Statements 
of the Case cite the law and regulations that are applicable 
to the appeal and explain the basis for the M&ROC's 
adjudication of the claim for an increased rating for the 
service-connected left ankle disability.  The February 2004 
supplemental statement of the case set forth the text of the 
VCAA regulations.  

In addition, in June 2001 the M&ROC sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letter 
explained that the M&ROC would help him obtain evidence such 
as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  

The Board would note that the June 2001 letter was not 
legally sufficient under the statutory requirements then in 
effect to the extent that it requested a 60-day reply and 
did not adequately explain that the veteran had a full year 
in which to submit the requested information or evidence.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

However, revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

Duty to Assist

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant VA documents have been obtained.  The veteran has 
undergone multiple examinations to provide information 
regarding the current status of the service-connected left 
ankle disability and to obtain the requisite medical 
opinions.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf with 
respect to the rating for the left ankle disability.  

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to June 
2001, when the veteran was notified of the VCAA.  However, 
the case was reviewed and internally developed by the Board, 
readjudicated by the M&ROC, and reviewed on an appellate 
basis long after the VCAA letter was issued.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, in the November 1997 rating decision, 
the M&ROC denied the claim.  Only after that rating action 
was promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim of 
entitlement to an increased evaluation for instability of the 
left ankle, the notice ultimately provided by the AOJ prior 
to review of the case by the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.   The June 2001 notice in essence invited the veteran 
to submit any evidence he had regarding the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The rating schedule provides a 10 percent evaluation for 
moderate limitation of motion of the ankle.  To warrant the 
next higher or maximum rating of 20 percent, marked 
limitation of motion must be shown.  38 C.F.R. § 4.71a, Code 
5271 (2003).  The normal range of motion of the ankle is from 
0 to 20 degrees of dorsiflexion, and from 0 to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2003).  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
provided for ankylosis in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2003).  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula with malunion resulting in slight knee or ankle 
disability may be assigned a 10 percent evaluation.  

A 20 percent evaluation requires malunion with moderate knee 
or ankle disability.  38 C.F.R. § 4.71, Code 5262 (2003).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010, (2003).  
Degenerative arthritis is rated under Code 5003 on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(2003).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2003).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weightbearing are related considerations.  38 
C.F.R. § 4.45 (2003).  


With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

The record shows that service connection for chronic 
instability of the left ankle, postoperative status, was 
granted in June 1973 and that a noncompensable initial 
evaluation was assigned.  The evidence of record at that 
time showed that the veteran had injured his left ankle in 
service and that an Evans procedure for stabilization of the 
ankle had been performed in April 1973.  

The veteran's current claim for increase was received in 
September 1997.  He underwent a VA examination in October 
1997 in connection with that claim.  He complained that the 
left ankle hurt if he stepped on it a certain way and that 
it tingled and ached about three quarters of the time.  The 
pain was worse in cold weather and was increased by walking 
a mile or less.  Examination of the ankle showed an 
indentation due to possible atrophy.  Strength was 2/5 
against resistance.  There was tenderness to palpation but 
no swelling.  Plantar flexion was 40 degrees and 
dorsiflexion was 25 degrees.  X-rays were normal.  The 
diagnoses were mild degenerative joint disease of the left 
ankle, status post left ankle injury and surgery, and 
tenosynovitis of the left ankle.  

At a May 1998 hearing at the M&ROC, the veteran stated that 
his left ankle bothered him about half the time.  He stated 
that it limited his activities and that he took Percocet for 
his ankle as prescribed by his physician.  

At a VA examination in July 1998, the veteran related that 
since his last examination he had continued to experience 
pain and swelling which were better with pain pills, 
elevation and rest, and worse with walking.  On examination, 
flexion was to 10 degrees and dorsiflexion was to 25 
degrees.  Tenderness was noted.  There was no laxity of the 
joint.  The diagnosis was chronic pain in the left ankle, 
status post surgical fixation, which was worse with activity 
and resulted in increased pain but no decrease in the range 
of motion based on repetitive motions.  

The veteran underwent a further VA examination in June 2002.  
He complained that the left ankle was weak and gave out on 
him at times and had caused him to fall.  Examination showed 
a well-healed incision.  The range of motion was near full.  
Plantar flexion was to 45 degrees.  Dorsiflexion was to 15-
20 degrees.  The ligaments were stable and there was no 
effusion.  X-rays showed mild degenerative joint disease.  
The diagnosis was status post lateral ankle reconstruction 
with mild underlying osteoarthritis.  The examiner commented 
that the ankle reconstruction seemed to have been successful 
as the ankle was quite stable.  

A VA examination was performed in January 2004 while the 
case was in remand status.  The veteran had had no further 
surgical care since the last examination.  He complained of 
a constant pain in the left ankle that was worse with 
weather changes or if he stood more than an hour or walked 
more than a mile.  In addition to the constant pain, the 
veteran complained of an intermittent sharp pain that 
depended on how he stepped on his foot and would remain 
until he unweighted the ankle.  He stated that he could no 
longer participate in sports.  

On examination the veteran's gait was described as normal 
and he moved quickly and easily.  There was no edema or 
point tenderness.  Planter flexion was to 42 degrees and 
dorsiflexion was to 9 degrees.  There was no additional 
decrease after repetitive motions.  There was no evident 
pain on range of motion testing.  There were no flareups.  
There was mild laxity on inversion stressing of the 
ligaments.  


The ankle was stable on anterior-posterior and eversion 
stressing.  The pertinent diagnosis was left lateral ankle 
reconstruction with mild osteoarthritis.  

Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection.  
Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2003), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994); see also 
Fenderson v. West, 12 Vet. App 119 (1999).  

The record shows that although surgical reconstruction of the 
service-connected left ankle injury was required, the 
procedure resulted in a stable ankle joint with few objective 
residuals, consisting of a mild underlying osteoarthritis, 
and occasional notations of tenderness.  Measurements of 
dorsiflexion have varied between 9 and 20 degrees, and 
plantar flexion has been from 42 to 45 degrees.  The ankle 
joint has generally been described as stable despite a 
notation of mild laxity on inversion stressing of the 
ligaments in January 2004.  

The current 10 percent rating under Diagnostic Code 5271 
reflects a finding of moderate limitation of ankle motion.  
The assignment of a rating based on limitation of motion is 
appropriate where there is traumatic or degenerative 
osteoarthritis ratable under Codes 5010 and 5003.  

Although service connection has not expressly been granted 
for the underlying arthritis, the Board notes it appears that 
the M&ROC has in fact considered such disorder as service-
connected in view of its provision of the various arthritis-
related criteria discussed and applied in the determinations 
of record.  

In any event, the Board has not ignored the impairment 
resulting from arthritis or disassociated such from other 
left ankle pathology.  See Mittleider v. West 11 Vet. App. 
181, 182 (1992) (The Board is precluded from differentiating 
between symptomatology due to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.)  

The next higher or maximum rating of 20 percent under Code 
5271 based on limitation of motion requires marked limitation 
of motion.  It is clear that marked limitation of motion as 
determined by the guidelines as to normal ranges of motion 
found in the diagram adjacent to 38 C.F.R. § 4.71a is not 
present.  

An increased rating can also be assigned under the code for 
ankylosis of the ankle joint.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Clearly, neither ankylosis nor disability equivalent to 
ankylosis is present.  

The Board has considered the feasibility of rating the left 
ankle disability under other appropriate diagnostic codes.  
Since there is no indication that the veteran has undergone 
an astragalectomy or has malunion of the astragalus, rating 
the left ankle disability under Diagnostic Code 5273 for 
malunion of the astragalus, or under Diagnostic Code 5274 for 
astragalectomy would be inappropriate.  There is no other 
code under which an increased rating by analogy might 
reasonably be assigned.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in light of the decision of the CAVC in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) wherein it was held that, when 
a veteran alleges functional loss due to pain, the provisions 
of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  

However, although appellant has presented numerous subjective 
complaints regarding both constant and acute ankle pains, a 
sensation of ankle instability, and decreased tolerance for 
exertion, the VA examinations performed over the course of 
the present claim do not demonstrate objective indications of 
significant left ankle instability, restricted motion, or 
gait dysfunction.  The complaints of pain are not confirmed 
by objective evidence of painful ankle motion.  

The few references to tenderness to palpation are 
contemplated by the 10 percent evaluation currently assigned.  
There is no credible objective evidence of a greater degree 
of functional loss attributable to the left ankle disability 
than that commensurate with the current 10 percent rating 
under Code 5271.  


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

The clinical evidence does not reflect that the service-
connected left ankle disability presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant consideration of an 
extraschedular evaluation, particularly given that such 
disability is manifested by very minimal objective 
symptomatology and does not result in any gait dysfunction.  
38 C.F.R. § 3.321(b)(1) (2003).  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

In the veteran's case at hand, the Board notes that the M&ROC 
provided the criteria for assignment of an extraschedular 
evaluation and obviously considered them; however, it did not 
grant an increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left ankle disability.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.

Overall, the Board finds that a preponderance of the evidence 
of record in this case is against a finding that a rating 
higher than 10 percent is warranted for the veteran's 
service-connected left ankle disability.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic instability of the left ankle due to a ligament tear 
is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

Adequacy of VCAA compliance -- § 1151 benefits and 
total rating based on individual unemployability 

For the reasons discussed above, the letter sent to the 
veteran in June 2001 to explain the expanded VA obligations 
under the VCAA was adequate in its treatment of the issue of 
entitlement to an increased rating for the service-connected 
left ankle disability, the claim presently adjudicated by the 
Board.  However, the letter did not refer to the veteran's 
claims for compensation benefits pursuant to the provisions 
of 38 U.S.C. § 1151 or to a TDIU other than to list the 
issues on page one.  The letter did not discuss the 
applicability or effect of the VCAA as to either matter.  

In particular, under the VCAA, as interpreted by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
VA must also advise a claimant which evidence the claimant 
must supply and which evidence VA will obtain on his or her 
behalf.  Consequently, the June 2001 letter was not adequate 
to satisfy the Quartuccio requirements.  

The Board may not take action on its own to cure a defect in 
a VCAA notice.  See Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003) (which invalidated as contrary 
to statutory authority the regulation giving the Board 
authority to cure a procedural defect in an appeal by 
providing the claimant notice under the VCAA).  It would be 
contrary to the law and potentially prejudicial to the 
veteran for the Board to issue a decision before the VCAA has 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The obligation of the M&ROC to implement requests by the 
Board was discussed in a decision of the CAVC in the case of 
Stegall v. West, 11 Vet. App. 268 (1998).  The ruling in 
Stegall requires that the appeal be remanded for completion 
of all actions needed to satisfy VA's obligations under the 
VCAA.  

The ruling in Stegall does not give the Board any discretion 
to consider whether failure to comply with the prior remand 
would not prejudice the veteran or constitute harmless 
error.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims of entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 and a TDIU, and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



